     Case 1:19-cr-00257-NONE-SKO Document 64 Filed 06/08/20 Page 1 of 7

 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 North Ingram, Suite #104
     Fresno, CA 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   Email: carol@yosemitelawyer.com

 5   Attorney for Defendant
     PAUL STEVEN KUBE
 6

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,           )               CASE NO. 1:19-cr-000257-NONE-SKO
                                         )
11                     Plaintiff,        )               SUPPLEMENTAL BRIEFING TO
                                         )               DEFENDANT’S MOTION TO
12
     vs                                  )               SUPPRESS CELL PHONE PHOTOS
13                                       )
     PAUL STEVEN KUBE,                   )               HEARING DATE: JUNE 10, 2020
14                                       )               TIME: 1:30 PM
                       Defendant.        )               HONORABLE DALE A. DROZD
15                                       )
                                         )
16
     ____________________________________)
17

18           Paul Steven Kube, by and through his attorney Carol Moses, files this supplemental

19   briefing to his Motion to Suppress Cell Phone Photos obtained without a warrant, filed on March

20   23, 2020. A brief hearing was held June 5, 2020, at which time the Court granted Mr. Kube’s

21   request for an evidentiary hearing, to be held June 10, 2020 at 1:30 PM.

22

23                                             BACKGROUND

24

25           On November 21, 2019 an Indictment was filed against Paul S. Kube, alleging Count 1:

26   18 U.S.C.§ 2261(a)(1) Interstate Domestic Violence; Court 2: 18 U.S.C.§113(a)(4) Assault by

27   Striking, Beating or Wounding; Count 3: 18 U.S.C §113(a)(5) Simple Assault and Count 4: 36

28   C.F.R. §2.34(a)(3) Disorderly Conduct, over conduct which is claimed to have occurred in

     DEFENDANT’S SUPPLEMENTAL BRIEFING
     TO MOTION TO SUPPRESS CELL PHONE PHOTOS
                                                                                                       1
     Case 1:19-cr-00257-NONE-SKO Document 64 Filed 06/08/20 Page 2 of 7

 1   Yosemite National Park on September 5, 2019. At all times Mr. Kube has denied the allegations,

 2   and claimed his innocence.

 3           Mr. Kube was arrested on September 5, 2019 and released from custody on September 9,

 4   2019 with a variety of conditions of release imposed, including location monitoring, curfew,

 5   alcohol counseling, treatment and testing, a stay-away order from his wife and a twenty-five

 6   thousand dollar cash bond. Conditions of release have been modified to reflect the passage of

 7   time, successful completion of a substantive alcohol treatment and counseling program and 100%

 8   compliance on all other conditions of release, however the stay-away order remains in place.

 9           When Mr. Kube was arrested and taken to the Yosemite Holding Facility in Yosemite

10   Valley, Mrs. Kube stayed at the their campsite in the Crane Flat Campground. It was close to

11   midnight and she got in her tent to sleep for the night. She used her cell phone as a mirror and in

12   doing so took photos of her face.

13           The evening of the arrest Mrs. Kube repeatedly refused, under increasing pressure, to

14   allow the NPS rangers to photograph her face. She was confronted by Ranger Justin Fey the next

15   morning who wanted to interview her and who also again asked her if he could photograph her

16   face. She again declined.

17           At some point Mrs. Kube told Ranger Fey she had photos of her face on her phone when

18   she used her phone as a mirror. Ranger Fey wanted those photos stored on the phone Mrs. Kube

19   had in her possession.

20           Ranger Fey ultimately seized the phone from Mrs. Kube without a warrant, and without
21   Mrs. Kube’s consent. It is those photographs on that phone which are the subject of Mr. Kube’s

22   Motion to Suppress and this Supplemental Briefing.

23           At the hearing on June 5, 2020, the Court was skeptical about one’s spouse’s reasonable

24   expectation of privacy in a mobile phone used by the other spouse. The Court also appeared

25   skeptical regarding a reasonable expectation of privacy in items or data held by a third party. Mr.

26   Kube has a reasonable expectation of privacy in that mobile device because he used that phone to
27   store private marital communications, and other sensitive and private documents. Additionally,

28

     DEFENDANT’S SUPPLEMENTAL BRIEFING
     TO MOTION TO SUPPRESS CELL PHONE PHOTOS
                                                                                                           2
     Case 1:19-cr-00257-NONE-SKO Document 64 Filed 06/08/20 Page 3 of 7

 1   Mr. Kube owned that particular phone jointly with his wife, used it mutually and had authority to

 2   exclude others from its access.

 3

 4                   MR. KUBE HAS STANDING TO CHALLENGE THE PROPRIETY OF

 5               THE SEARCH OF THE MOBILE CELL PHONE HE AND HIS WIFE SHARE

 6

 7              The Fourth Amendment established “the right of the people to be secure in their persons,

 8   houses, papers and effects.” Mr. Kube stored some of his papers and effects in the telephone he

 9   shared with his wife. Mr. Kube entrusted those papers and effects to his wife by storing them on a

10   telephone which she used.1 Mr. Kube did not sacrifice any expectation of privacy by storing those

11   materials which were of a private, confidential, personal and sensitive nature on a jointly owned

12   and mutually used mobile device.

13              The marital relationship is highly valued in the law and marital communications are

14   privileged. Even when confidential information is held by or voluntarily disclosed to third-parties,

15   it may still be protected by the Fourth Amendment. For instances, mail held by a letter carrier is

16   protected by the Fourth Amendment as are emails held by an Internet Service provider. Ex parte

17   Jackson, 96 U.S. 727 (1878) and United States v Warshak, 631 F.3d 266, 283-288 (6th Cir. 2010).

18              Mr. Kube has a possessory interest in the cell phone he and his wife share. Mr. Kube’s

19   fingerprint unlocks the phone and a private password that also unlocks the device. Mr. Kube has

20   the authority and the ability to exclude others, with the exception of his wife, from accessing the
21   mobile cell phone they mutually use. The two phones owned by The Kubes are shared. Mrs. Kube

22   frequently uses the phone that Mr. Kube prefers to take photographs since it has a better camera.

23              The United States Supreme Court held in Rakas v. Illinois, 439 U.S. 128, 149, 99 S.Ct.

24   421, 433(1978), that the proper test to be applied in determining whether a defendant is a “person

25   aggrieved by an unlawful search and seizure” Fed.R.Crim.P., Rule 41(e) is whether that person

26   has suffered an invasion of a legitimate expectation of privacy.” “A reasonable expectation of
27   privacy may be shown either by reference to concepts of real or personal property law or to

28   1
         Counsel believes the Court is aware that the defense contends Mr. Kube also regularly used the phone.

     DEFENDANT’S SUPPLEMENTAL BRIEFING
     TO MOTION TO SUPPRESS CELL PHONE PHOTOS
                                                                                                                 3
     Case 1:19-cr-00257-NONE-SKO Document 64 Filed 06/08/20 Page 4 of 7

 1   understandings that are recognized and permitted by society.” United States v Thomas, 447 F.3d

 2   1191, 1197-99 (2006). A “possessory or ownership interest” need not be defined narrowly: A

 3   reasonable expectation of privacy may be shown “either by reference to concepts of real or

 4   personal property law or to understandings that are recognized and permitted by society.”

 5   Minnesota v Carter, 525 U.S. 83, 88, 119 S.Ct. 469 (1998) (quoting Rakas, 439 U.S. at 142 n.12,

 6   99 S.Ct 421).

 7           Therefore, a defendant who lacks an ownership interest may still have standing to

 8   challenge a search, upon a showing of “joint control” or “common authority” over the property

 9   searched. Compare Portillo, 633 F.2d at 1317 (defendant has standing to challenge a search of a

10   friend’s car because he was in possession of the car with the permission of the owner) and United

11   States v. Johns, 851 F.2d 1131, 1136 (9th Cir. 1988) (defendants have standing to challenge search

12   of a storage unit over which they had joint control and supervision), with United States v Lockett,

13   919 F.2d. 585, 588 (9th Cir. 1990) (defendant who did not reside at or show a proprietary interest

14   in a residence, and who could not show joint control or supervision of the property, lacks standing

15   to challenge a search).

16

17                        MR. KUBE HAS AN OWNERSHIP INTEREST IN THE PHONE

18                                             HE SHARES WITH HIS WIFE

19

20           In this particular case, Mr. Kube holds an ownership interest in the phone, and has the
21   authority to use the phone jointly with Mrs. Kube and to exclude others from use or viewing its

22   contents. Even if Mr. Kube did not have an ownership interest in the phone, he does have

23   common authority which rests “on mutual use of the property by persons generally having joint

24   access or control for most purposes.” Illinois v Rodriguez, 497 U.S. 177, 181, 110 S.Ct 2793. For

25   example, in Jones v United States, 362 U.S. 257, 259, 265, 80 S.Ct. 725, the defendant had

26   standing to challenge the search of a friend’s apartment when he had permission to use the
27   apartment, had a key to the apartment, stored his belongings there, and had the right and ability to

28   exclude others, except the owner, from the apartment. See also, Rakas, 439 U.S. at 148-49, 99

     DEFENDANT’S SUPPLEMENTAL BRIEFING
     TO MOTION TO SUPPRESS CELL PHONE PHOTOS
                                                                                                          4
     Case 1:19-cr-00257-NONE-SKO Document 64 Filed 06/08/20 Page 5 of 7

 1   S.Ct 421 (contrasting Jones with a defendant who “asserted neither a property nor a possessory

 2   interest in the automobile, nor an interest in the property seized”). Similarly, in United States v

 3   Portillo, 633 F.2d 1313 (9th Cir. 1980), the Court held that a defendant had a legitimate

 4   expectation of privacy in his friend’s car, though the defendant lacked any cognizable property

 5   interest in the car, 633 F.2d at 1317. The Court noted that a defendant may have a legitimate

 6   expectation of privacy in another’s car if the defendant is in possession of the car, has the

 7   permission of the owner, holds a key to the car, and has the right and ability to exclude others,

 8   except the owner, from the car. See id. Mr. Kube holds the same interest as in Portillo and claims

 9   his right to challenge the propriety of the search of the cell phone in his wife’s possession because

10   he has a reasonable expectation of privacy to the documents and things he stores on that particular

11   phone over which he has an ownership interest, joint control and common authority.

12

13                  MR. KUBE HAS A REASONABLE EXPECTATION OF PRIVACY

14                     IN THE MOBILE CELL PHONE HE AND HIS WIFE SHARE

15                                    WHICH HE DID NOT RELINQUISH

16

17           In 2018, the Supreme Court decided Carpenter v United States, and found that the

18   government needed a search warrant to obtain cell site location information even though those

19   records were created and maintained by a third-party. Carpenter v United States, 138 S.Ct. 2206,

20   2219-20 (2018). The fact that the records are in the possession of a third-party did not eliminate
21   defendant Carpenter’s reasonable expectation of privacy. The idea that an individual does not

22   have a privacy interest in documents or information stored with or held by third-parties has come

23   under increasing scrutiny by the courts. In 2013, Justice Sotomayor concurred in United States v

24   Jones, a vehicle tracker case and stated, “more fundamentally, it may be necessary to reconsider

25   the premise that an individual has no reasonable expectation of privacy in information voluntarily

26   disclosed to third parties. This approach is ill suited to the digital age, in which people reveal a
27   great deal of information about themselves to third parties in the course of carrying out mundane

28   tasks.” United states v Jones, 565 U.S. 400, 417 (2012).

     DEFENDANT’S SUPPLEMENTAL BRIEFING
     TO MOTION TO SUPPRESS CELL PHONE PHOTOS
                                                                                                            5
     Case 1:19-cr-00257-NONE-SKO Document 64 Filed 06/08/20 Page 6 of 7

 1           Mr. Kube had a reasonable expectation of privacy in the mobile phone he shared with his

 2   wife because, among other reasons, he stored intimate marital communications on it. Mr. Kube

 3   did not forfeit that reasonable expectation of privacy by storing these communications on a device

 4   for which he did not have exclusive use and control.

 5           The Court indicated some skepticism about whether one spouse can have a reasonable

 6   expectation of privacy in materials stored on the other spouse’s phone. Certainly, both spouses

 7   would expect those communications to be private from third parties. Similarly, one spouse could

 8   reasonably expect another to not share intimate communications. That expectation of privacy

 9   would be even more reasonable if the couple has a history and mutual understanding that

10   respected that privacy. Society certainly acknowledges and accepts the privacy of marital

11   communications.

12           The government has argued that the challenged seizure and search did not involve marital

13   communications but was limited simply to photographs of an injury. That argument fails. The

14   initial illegal seizure compounded by the subsequent illegal search were directed at property (the

15   telephone) and materials (its contents) in which Mr. Kube had both ownership and privacy

16   interests. In United states v Alderman, the government argued that defendant Alderman could not

17   suppress incriminating conversations monitored in his home because he was not a party to those

18   conversations and therefor had no privacy interest in them. United States v Alderman, 394 U.S.

19   165, 176-77 (1969). The illegal search of his “house” which is explicitly prohibited by the Fourth

20   Amendment was sufficient to mandate suppression. Id. at 177. In this case, the illegal search of
21   Mr. Kube’s “papers and effects” mandates suppression.

22           Another reason that Mr. Kube has a reasonable expectation of privacy in the telephone is

23   that he owned it and used it. The Kubes’ telephones are more accurately characterized as ‘theirs”

24   or “ours” as opposed to his and hers. Mr. Kube had the right to and did regularly use the phone

25   which was illegally seized and search and Mrs. Kube did the same with their other phone.

26   Certainly, it would have been reasonable for Mr. Kube to have been upset if Mrs. Kube had
27   disposed of the phone without his consent. Society in general accepts the premise that one spouse

28   is not expect to come home and announce to the other that a cell phone has been given away and

     DEFENDANT’S SUPPLEMENTAL BRIEFING
     TO MOTION TO SUPPRESS CELL PHONE PHOTOS
                                                                                                          6
     Case 1:19-cr-00257-NONE-SKO Document 64 Filed 06/08/20 Page 7 of 7

 1   a third-party now has access to all its contents and its number. It is no stretch Mr. Kube has a

 2   legitimate expectation of privacy in the cell phone that only he and his wife have the ability to

 3   open and that was seized and searched without a warrant.

 4
                                               CONCLUSION
 5

 6           For all the above reasons, Mr. Kube contests the seizure and search of the mobile device
 7   in which he holds an ownership interest and stores private sensitive marital communications and
 8   requests the Court suppress the photographs taken from the phone in Mrs. Kube’s possession.
 9

10   Dated: June 8, 2020
11                                                 /s/ Carol Ann Moses
                                                   CAROL ANN MOSES
12                                                 Attorney for Defendant
                                                   PAUL S. KUBE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     DEFENDANT’S SUPPLEMENTAL BRIEFING
     TO MOTION TO SUPPRESS CELL PHONE PHOTOS
                                                                                                         7
